Citation Nr: 1610383	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for claimed residuals of cold injuries to the feet. 


REPRESENTATION

Veteran represented by:	John Berry, Attorney 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to August 1983 and November 2002 to September 2003, the Veteran also had additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). The original claim, as adjudicated by the RO, had separate issues for each foot.  However, to streamline this decision, the Board has combined the issues as one. 

As indicated in an October 2015 letter sent to the Veteran's representative, the only issues currently on appeal are entitlement to service connection for claimed residuals of cold injuries to the feet.  14 issues discussed in an August 2015 Board decision are on remand to the RO and are in the process of being developed.   Accordingly, the Board has no jurisdiction over those issues. 


FINDING OF FACT

The Veteran is not shown to have residuals of cold injuries to either foot.


CONCLUSION OF LAW

The criteria for service connection for residuals of cold injuries to the feet are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. 
§§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts that he is entitled to service connection for residuals of cold injuries to the feet.  He claims that during overseas service in Germany and Bosnia, the Veteran was exposed to cold weather resulting in a residual disability manifested by numbness, weakness, swelling, changes in color, a cold sensitivity, excessive sweating, breakdown of skin of cold injured parts, decreased loss of sensation, change in thickness of skin of affected parts, and arthritis in diagnosed affected area, as the Veteran noted in a Cold Injury Questionnaire associated with the claims file in August 2014.  The Veteran has acknowledged that there is no record of treatment of a cold injury in service, including service in the National Guard.   

With the notice of disagreement, the Veteran's attorney appeared to imply this questionnaire provided proof of in-service cold injuries, based on where the Veteran served.  His assertions in 2014 are not entirely believable however.  In March 2013, he filed a claim for cold injury residuals to the hands.  Presumably if he had also incurred cold injuries to the feet during service and felt he had residual problems, he would have claimed that as well.  The fact that he did not tends to weigh against his claim.  In December 2013, after receiving a denial with respect to the hands, the Veteran's attorney submitted a statement that the Veteran had also incurred cold injuries to the feet.  However, even if the Board were to accept the Veteran's later assertions as credible, the fact remains that the medical evidence needs to show current residuals of the purported cold injuries.  Exposure to cold weather, in and of itself, is not subject to service connection.  For the reasons given below, this is where the claim fails. 

While the Board recognizes that the Veteran is competent to report the observable manifestations of his claimed disability, he is not competent to render a diagnosis based on the manifestation of those symptoms since he does not have the requisite medical knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When dealing with complex medical symptoms with many plausible causes, such as is the case here, diagnoses must made by individuals with medical expertise.  

To provide medical support for his assertions, the Veteran provided two medical articles, one from the Department of Veterans Affairs, Public Health and the other from emedicine.com.  The articles provide an overview of cold injuries, their causes, and common symptoms.  Unfortunately, these articles are too general for the purposes of establishing diagnoses because they are not specific to the Veteran.  General information without the benefit of examination is speculative at best.  Examinations and evaluations that provide a more comprehensive assessment of the symptoms unique to the Veteran and a diagnosis came from a June 2014 VA examiner and treating sources at the VA Nebraska-Western Iowa Health Care System located in Omaha, Nebraska.  

A review of the probative medical evidence fails to demonstrate the existence of a current foot disability as residuals of a cold injury.  Based on the Veteran's assertions and the Veteran's stated lack of treatment for a cold injury of either foot in service or at VA, VA scheduled the Veteran an examination of the feet in June 2014.  The examiner found no evidence of residuals of cold injuries to the feet.  In explaining the Veteran's symptoms, the examiner opined that Veteran's complaints could be explained by the fact that he has edema in both legs and feet which has caused abnormal sensation and calluses on the bottoms of his feet.  Furthermore, the examiner noted that a cold injury to the feet does not cause a diffuse feeling of coldness, as claimed by the Veteran.  Also independent of the Veteran's edema, he has a number of conditions including diabetes mellitus, peroneal distal neuropathy, sciatica, psychogenic polydipsia, and a history of chronic alcohol abuse that can cause the Veteran's claimed symptoms.  Even though the Veteran has asserted that he has arthritis in his feet, no evidence of arthritis was found in either foot based on diagnostic x-ray scans taken as part of the June 2014 examination. 

The VA examiner's assessment is bolstered the VA treatment record.  For example, in June 2015, the Veteran attended a podiatrist consultation to assess his foot issues.  The examiner identified five conditions related to the feet including onychomycosis with distrophic toenails, edema, chronic nerve pain, pes planus, and tinea pedis.  Numbness, weakness, loss of sensation, and swelling can come from the chronic nerve condition in the lower extremities.  The breakdown of skin, changes in color, and cold intolerance can be complications of diabetes mellitus, and possibly, tinea pedis.  None of the conditions noted were attributed by the podiatrist to be associated with a cold injury. 

Without evidence of current residuals of a cold injury of the feet, there is no current disability.  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim is denied. 

II.  VA's Duties to Notify and Assist  

VA is required to meet certain duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA).  The Board finds that VA met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The Board acknowledges that no VCAA notice was provided to the Veteran with respect to the service connection claims on appeal.  Rather, when he initially claimed cold injuries to the hands, he was provided a VCAA notice in March 2013, and then later, in December 2013, the Veteran's attorney stated he was also claiming cold injury of the feet.  Another letter was not sent specific to the feet.  
However, the Veteran, who has the benefit of representation, has not alleged any prejudicial or harmful error in VCAA notice.  Rather, his private attorney is well versed in veterans' law, and both he and the Veteran have submitted statements with evidence submissions indicating a clear understanding of what is needed to satisfy his service connection claim.  [In fact, what is needed is exactly the same evidence he was informed about in March 2013 with respect to the claim for the hands.]  Furthermore, the Veteran was provided with a March 2015 statement of the case which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.

As to VA's duty to assist, the Board finds that all necessary development was accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To that end, VA obtained the Veteran's service personnel and treatment records, and post-service treatment records. VA also provided the Veteran with an examination in June 2014 to provide a diagnosis of his claimed foot disability.  The Board finds that the examination was thorough, adequate and provided a sound basis upon which to make a decision on the Veteran's service connection claim.  The examiner personally interviewed and examined the Veteran, including eliciting his medical history.  

The Veteran's representative asserted that June 2014 examination is inadequate in the August 2014 notice of disagreement.  The representative asserted that the examination should have taken place during an active period of the disability.  The Veteran has mentioned generally that his condition is worse in the fall and winter.  The examiner was privy to the Veteran's extensive treatment records over a period of several years, which include many fall and winter periods.  At those appointments, the Veteran made no mention of any residuals of a cold injury, and no symptoms or conditions consistent with such an alleged injury was identified by any treating source.  For example, at a November 2014 evaluation, the Veteran's foot complaints were assessed as related to diabetes mellitus.  Without any treating or examining source connecting the Veteran's symptoms to the claimed cold injury, the Board is not bound to provide the Veteran another examination.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also notes that the examiner as well as the Board took Veteran's lay statements into account.  However, the symptoms have been medically linked to conditions other than that presently claimed by the Veteran by both the VA examiner and his treating sources.  

Lastly, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal than has already been obtained.  In August 2015, the Board remanded 14 other claims to obtain records from the Social Security Administration.  In many circumstances, the VA has a duty to obtain the records pertaining to the Social Security decision to award disability benefits.  However, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant Social Security records.  The Federal Circuit rejected the appellant's argument in Golz that Social Security records are always relevant and VA is always required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In this case, the Veteran has not asserted, nor is the Board able to perceive any specific reason why, the outstanding Social Security records might be relevant to the resolution of the issues currently before the Board.  There has been no allegation that any evaluation for Social Security resulted in an opinion that the Veteran's symptoms/disorders of the feet are attributable to cold injury residuals, as opposed to the extensive treatment record, discussed above, which has attributed them to other medical conditions.  Therefore, the Board declines to remand these issues. 


ORDER

Service connection for claimed residuals of cold injuries to the feet is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


